The judgment of the circuit court of Cuyahoga county having been affirmed generally by entry *444of March 14, 1911, the following supplementary entry under date of March 28, 1911, was made:
■ ' The judgment of affirmance. of the'judgment of the circuit court of Cuyahoga county,, entered at page 591 of .this journal, is/based upon' the proposition that the work of ’ building the court house became and was a “proceeding” within the meaning of Section 26 of the General Code, as illustrated by the reasoning of the circuit court, in its opinion, 32 C. C, 208, and was not affected by the provision of Section 2338 of the Code.
/ .Whether the work of interior decoration was or not competitive work is not passed upon.
Spear, C. J., Davis, Spiauck, Price and, Donahue, JJ., concur.